UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 COURTNEY T. ALRIDGE,

         Plaintiff,
                v.                                         Civil Action No. 19-1360 (JEB)
 G4S SECURE SOLUTIONS USA, INC.,

         Defendants.


                                  MEMORANDUM OPINION

       The United States Secret Service denied pro se Plaintiff Courtney Alridge’s job

application, and he believes that he knows why: his previous employer, Defendant G4S Secure

Solutions, disclosed to the U.S.S.S. that it had previously suspended him. The problem? Alridge

claims he was never suspended and that this representation was false and defamatory. As a

result, Alridge filed a tort action against G4S in the Superior Court of the District of Columbia.

Having removed the action to this Court, G4S has now filed a Motion to Dismiss for insufficient

service of process and improper venue. As the Court finds these arguments unavailing, it will

deny the Motion.

I.     Background

       On April 17, 2019, Alridge filed a single-paragraph, handwritten Complaint against G4S,

alleging that it was “negligent with [his] employee work file.” ECF No. 3 (Notice of Removal

Errata), Exh. A at 4 (Complaint); see also ECF No. 11 (Plaintiff’s Opposition), Exh. B (more

legible copy of Complaint). More specifically, Plaintiff believes that Defendant somehow placed

inaccurate suspension paperwork in his file. These papers purportedly appeared in the course of

a background check when Alridge applied for a job with the Secret Service. See Compl.


                                                 1
Plaintiff claims that this mishandling of his personnel file and authentication of false documents

constitute defamation and negligence. Id. He believes that these actions cost him the job with

the U.S.S.S. and its accompanying increased earnings. Id. The relief requested is $80,000. Id.

After receiving service of process on April 22, 2019, see Pl. Opp., Exh. A. (Return Receipt) at 1–

2, Defendant removed this action from Superior Court to this Court based on diversity

jurisdiction. See ECF No. 1 (Notice of Removal), ¶¶ 5–12. Plaintiff is a resident of Maryland,

and G4S is incorporated in Florida. See Compl.; Notice of Removal, ¶¶ 6–7.

       Almost immediately following the removal, Defendant filed this Motion seeking to

dismiss Plaintiff’s suit on the grounds of insufficient service of process and improper venue. See

ECF No. 8 (Defendant Motion to Dismiss) at 2.

II.    Legal Standard

       In the course of evaluating a defendant’s motion to dismiss, the Court must accept a

plaintiff’s well-pleaded allegations as true and “draw all reasonable inferences in favor of the

plaintiff.” Myers v. Holiday Inns, Inc., 915 F. Supp. 2d, 136, 144 (D.D.C. 2013). The Court,

however, does not need to accept as true “a legal conclusion couched as a factual allegation.”

Trudeau v. FTC, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265,

286 (1986)). The Court, furthermore, holds documents drafted by a pro se plaintiff to “less

stringent standards” than legal documents drafted by an attorney. See Gage v. Somerset Cnty.,

369 F. Supp. 3d 252, 258 (D.D.C. 2019) (citation omitted).

       Service of process is a procedural requirement that “must be satisfied . . . before a federal

court may exercise personal jurisdiction over a defendant.” Lemma v. Hispanic Nat’l Bar Ass’n,

318 F. Supp. 3d 21, 24 (D.D.C. 2018) (citing Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co.,

Ltd., 484 U.S. 97, 104 (1987)). When evaluating a motion to dismiss for insufficient service




                                                 2
under Rule 12(b)(5), the plaintiff bears the burden of showing that he properly served the

defendant. See Light v. Wolf, 816 F.2d 746, 751 (D.C. Cir. 1987). The court has discretion to

dismiss the claim or allow the plaintiff to correct service of process. See Wilson v. Prudential

Fin., 332 F. Supp. 2d 83, 89 (D.D.C. 2004).

        When a plaintiff brings suit in an improper venue, the district court “shall dismiss [the

case], or if it be in the interest of justice, transfer such case to any district or division in which it

could have been brought.” 28 U.S.C. § 1406(a); see also Fed. R. Civ. P. 12(b)(3) (stating that

defendant may assert improper venue via motion). “Because it is the plaintiff’s obligation to

institute the action in a permissible forum, the plaintiff usually bears the burden of establishing

that venue is proper.” Freeman v. Fallin, 254 F. Supp. 2d 52, 56 (D.D.C. 2003); see also 14D

Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Juris. § 3826 (4th ed. 2019) (noting

that most federal courts place burden of establishing venue as proper on plaintiff when defendant

has made proper objection). “To prevail on a motion to dismiss for improper venue,” however,

“the defendant must present facts that will defeat the plaintiff’s assertion of venue.” Khalil v. L-

3 Commc’ns Titan Grp., 656 F. Supp. 2d 134, 135 (D.D.C. 2009). “Unless there are pertinent

factual disputes to resolve, a challenge to venue presents a pure question of law.” Williams v.

GEICO Corp., 792 F. Supp. 2d 58, 62 (D.D.C. 2011).

III.    Analysis

        G4S bases its Motion on two grounds: insufficient service of process and improper

venue. The Court considers each in turn.

        A. Service of Process

        As a preliminary matter, the Court must address what procedural rules govern service of

process here. Defendant’s Motion evaluates service under the Federal Rules of Civil Procedure.




                                                    3
See MTD at 2–3. This is erroneous because Plaintiff attempted service prior to the removal of

the case. As a result, the rules of Superior Court control. See Magowan v. Lowery, 166 F. Supp.
3d 39, 65 (D.D.C. 2016) (looking at Superior Court service rules in removed case). The

distinction is, to some extent, trivial because the Federal Rules allow for service to be effectuated

if the applicable state rules are followed. See Fed. R. Civ. P. 4(h)(1)(A); see also Fed. R. Civ. P.

4(e)(1).

       That is the case here as Plaintiff has indeed properly effectuated service pursuant to D.C.

law. According to D.C. Rule of Civil Procedure 4(h)(1)(A), a corporation may be served in the

same manner as an individual — which includes the service-of-process options of certified mail

or first-class mail as outlined in D.C. Rules 4(c)(4) and 4(c)(5). Contrary to Defendant’s

characterization, these two subsections are not separate requirements for service, but rather

separate options for service. D.C. Rule 4(c)(4) prescribes that a defendant “may be served by

mailing a copy of the summons, complaint, [and] Initial Order . . . to the person to be served by

registered or certified mail, return receipt requested.” When service is conducted in accordance

with this subsection, there is an additional requirement of a signed affidavit under D.C. Rule

4(l)(1)(B). Defendant nonetheless contends that process is insufficient because there was no

return envelope with pre-paid postage received. See MTD at 3. Yet, this is only a requirement

for service by first-class mail under D.C. Rule 4(c)(5). As Plaintiff sent the relevant documents

via certified mail to G4S, see Pl. Opp., ¶ 3, the return-envelope requirements of D.C. Rule

4(c)(5) are not relevant. Defendant has already conceded that it received the Summons,

Complaint, and Initial Order. See MTD at 3. Plaintiff’s Opposition, furthermore, shows that the

service of process met the other requirements: there was a return receipt — which proves G4S

received and signed for the mail — and Plaintiff signed an affidavit that meets the required




                                                  4
specifications of D.C. Rule 4(l)(1)(B). See Receipt at 1–2. Plaintiff has therefore fulfilled the

requirements for service in the District of Columbia.

       B. Venue

       G4S next contends that, even if service was proper, the case should be dismissed for

improper venue. In deciding this question, the Court first discusses what venue facts it may

consider before turning to the merits.

                   Inclusion of Venue Facts

       Plaintiff’s Complaint is devoid of facts that establish D.C. as the proper venue for this

suit. His Opposition, however, specifically alleges that the events in question occurred here. See

Pl. Opp., ¶ 9. The key inquiry, accordingly, is whether the Court can consider the facts

contained in the Opposition in evaluating Defendant’s Motion to Dismiss. While a motion to

dismiss is normally only analyzed based upon the complaint and attachments hereto, see

Crawford v. Duke, 867 F.3d 103, 108 (D.C. Cir. 2017), motions to dismiss for improper venue

are an exception to this rule. See Artis v. Greenspan, 223 F. Supp. 2d, 149, 152 (D.D.C. 2002)

(“A court may consider material outside of the pleadings in ruling on a motion to dismiss for

lack of venue.”). Specifically, the Court “may consider material outside the pleadings, including

undisputed facts evidenced in the record.” Bell v. United States, 2019 WL 1427246, at *4

(D.D.C. Mar. 29, 2019); see also Brown v. Whole Foods Mkt. Grp., Inc., 789 F.3d 146, 152

(D.C. Cir. 2015) (holding that evaluation of a pro se litigant’s claim must take into account facts

included in the response to a motion to dismiss). Plaintiff’s assertions in his Opposition are, at

least at this point, uncontested facts in the record. It is true that Defendant makes a blanket

objection to the addition of facts stating, “G4S objects to any of the allegations that were not pled

in Plaintiff’s Complaint, as the appropriate vehicle for asserting new facts is through an amended




                                                  5
pleading.” ECF No. 12 (Defendant Reply) at 2. Yet, G4S has not objected to the veracity of the

specific facts at issue. The Court will therefore consider all facts in the record — including those

in Plaintiff’s Opposition — in its venue analysis.

                   Merits

       If the Court looks at the entire record, Alridge has met his burden of showing that venue

is proper. There are three bases for venue under 28 U.S.C. § 1391(b): (1) if it is the defendant’s

place of residence, (2) if it is the district where a substantial part of the events or omissions took

place, and (3) if venue is not proper anywhere else, it may be proper wherever the defendant is

subject to personal jurisdiction of the courts. Id.; see also Lemon v. Kramer, 270 F. Supp. 3d
125, 139 (D.D.C. 2017). As just mentioned, Plaintiff claims in his Opposition that “the incident

took place in [D.C.].” Pl. Opp., ¶ 9. The record is otherwise devoid of details as to what this

means — e.g., where his employment with G4S occurred, where G4S maintained and sent the

personnel file, and where the supposed discussion of the suspension records took place. As a

result, Plaintiff’s statement alleging that the events took place in D.C., while not robust or

comprehensive, remains undefeated by any facts Defendant presents. Alridge has thus provided

a reason as to why the District is the proper venue.

       It is possible that a fuller explanation of the facts may demonstrate that venue does not lie

here. It is also possible that another venue may be more appropriate. But G4S moves only for

dismissal, not transfer. See MTD at 4. While Defendant may subsequently decide to seek

transfer, the Court is in no position to weigh the merits of such an action at this stage.




                                                   6
IV.     Conclusion

        For these reasons, the Court will deny Defendant’s Motion to Dismiss. A separate Order

so stating will issue this day.

                                                          /s/ James E. Boasberg
                                                          JAMES E. BOASBERG
                                                          United States District Judge
Date: July 8, 2019




                                               7